Citation Nr: 0305785	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-13 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
right knee, currently rated as 10 percent disabling, from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to August 
1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997 by the 
Louisville, KY, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim was transferred 
for adjudication at his request to the RO in Cleveland, OH in 
September 1998 as well as to the RO in Nashville, TN in 
February 2000.   

In January 1999, the veteran withdrew his request for a 
hearing at the RO.  In March 1999, the veteran also withdrew 
his request of a Travel Board hearing with a Judge from the 
Board.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Arthritis of the right knee is manifested by pain, some 
limitation of flexion to 135 degrees, and the veteran's 
complaints of weakness and locking episodes.


CONCLUSION OF LAW

The schedular criteria for an increased rating for arthritis 
of the right knee are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003. 
5256-5283 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

I.  Increased Evaluation for Right Knee Arthritis

In November 1997, the veteran was granted service connection 
for arthritis of the right knee.  A noncompensable (zero 
percent) disability evaluation was assigned under Diagnostic 
Code 5003, effective from August 1997.  In January 1999, the 
RO increased the veteran's evaluation to a 10 percent rating, 
effective from March 1998.  After the veteran claimed that he 
should receive an earlier effective date for his disability 
rating, the RO assigned the veteran's 10 percent rating to be 
effective back to the date of service connection in August 
1997.  The appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Finally, in a November 2000 rating decision, the RO continued 
the veteran's 10 percent rating for his right knee 
disability, effective from August 1997.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's right knee disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted a distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  In this 
claim, the RO assigned a noncompensable (zero percent) rating 
for the veteran's right knee arthritis and then later 
increased the rating to 10 percent, both effective from 
August 1997.  The Board will evaluate the level of impairment 
due to the disability throughout the entire time of the claim 
as well as consider the possibility of staged ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that the right knee disability he 
suffers from is more severe than currently evaluated, and 
that an increased evaluation should be assigned.  After a 
review of the evidence, the Board finds that the evidence 
does not support his contentions, and that a claim for an 
increased evaluation should be denied.

The veteran is currently rated as 10 percent under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  X-ray 
reports from the October 1997 VA examination report note that 
the veteran had no fractures, dislocation, soft tissue, or 
bong abnormality in his right knee.  A May 1998 MRI report 
stated that the veteran had diffuse soft tissue thickening 
with signal increase over the entire course of the anterior 
cruciate ligament and degenerative signal change in the tibia 
at the site of insertion of the ACL.  The report also noted 
that the results suggest a substantial interstitial injury 
and probable avulsion fracture.  In an April 2000 VA 
radiology report, the veteran's right knee was listed as 
having normal soft tissues and joint spaces as well as no 
evidence of fracture or misalignment. 

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  In this case, the veteran 
cannot receive a 20 percent rating under Diagnostic Code 5003 
because he does not have X-ray evidence of involvement of two 
or more joints and occasional incapacitating exacerbations.  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2002).  Normal range of 
extension of the knee is to 0 degrees and normal range of 
flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, 
Plate II (2002).  The most recent VA examination report dated 
in April 2000 lists the veteran's range of motion as 0 to 135 
degrees.  Consequently, a higher rating is not supported 
under these diagnostic codes.

Other diagnostic criteria, such as those enumerated in 
Diagnostic Codes 5256 - 5262, allow for the assignment of 
higher disability ratings.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 - 5262 (2002).  The veteran does not, 
however, demonstrate the criteria for a higher rating or for 
a separate compensable rating under these diagnostic codes.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994)(Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).

Under Diagnostic Code 5256, a higher rating can be assigned 
for ankylosis of the knee.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2002).  None of the evidence of record 
-- including VA examination reports, treatment records, or X-
ray reports -- shows that the veteran has ankylosis of the 
right knee.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Instability or subluxation was 
not demonstrated on clinical evaluation in the last two VA 
examinations, in June 1999 and April 2000.  Therefore, the 
Board concludes that the current medical evidence does not 
support a separate, compensable rating under Diagnostic Code 
5257 on the basis of the presence of instability or 
subluxation.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2002).  In this case, the veteran does not have a 
dislocated semilunar cartilage.  The Board notes that he has 
complained of locking episodes that cause him severe pain 
about once a week.  These episodes, however, have not been 
objectively documented by competent medical evidence.  Both 
the October 1997 and June 1999 VA examination reports 
included mention of locking in the diagnosis, but both also 
stated that there were no objective findings on examination.  
No findings of effusion were noted in the veteran's VA 
examination reports or treatment records, besides a March 
1998 treatment record, which noted that the veteran had small 
effusion in his right knee.  Diagnostic Code 5259 is also not 
applicable in this case because the veteran's semilunar 
cartilage has not been removed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2002). 

Finally, the veteran can be awarded a 10 percent rating under 
Diagnostic Code 5262 when malunion of the tibia and fibula 
results in slight knee or ankle disability.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5262 (2002).  The medical 
evidence of record, however, does not show that the veteran 
has any malunion or nonunion of the tibia or fibula. 

The Board acknowledges the veteran's complaints of pain, 
weakness, and locking episodes.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his right knee disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71 with respect to the 
current severity of his right knee disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to right knee arthritis so as to support 
a higher rating.  Medical evidence of record also does not 
show that the veteran experiences incoordination or weakened 
movement due to his right knee disability.  After considering 
the effects of the pain and fatigability, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for a higher rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, supra. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board finds that the evidence does 
not support the assignment of staged ratings. 

Based upon the competent medical evidence of record, none of 
the criteria under the pertinent diagnostic codes have been 
met to support the assignment of a rating in excess of 10 
percent for the veteran's right knee disability, nor do the 
veteran's reports of pain meet or more nearly approximate the 
criteria for a higher rating.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2002).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected right knee disability, but, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  For these reasons, an extraschedular rating is 
not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for arthritis of 
the right knee.  He has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a Supplement 
Statement of the Case dated in January 2003, which notified 
him of the type of evidence necessary to substantiate his 
claim.  This document also informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The veteran responded that 
he had no additional evidence and requested that the RO take 
immediate action to send his case to the Board.  In addition, 
the Board notes that the RO has provided the veteran multiple 
VA examinations in November 1997, June 1999, and April 2000 
to assess the severity of his right knee disability.  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In January 2003, the veteran 
submitted a statement, which noted he had no more evidence to 
submit concerning his claim.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

An increased rating for arthritis of the right knee is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

